IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,451




EX PARTE CLIFTON WAYNE HARDEN, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 54,244-A IN THE 47th DISTRICT COURT
FROM POTTER COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to eight years’ imprisonment.  The Seventh Court of Appeals
affirmed his conviction.  Harden v. State, No. 07-08-00302-CR (Tex. App.–Amarillo, delivered
August 24, 2009, no pet.). 
            Applicant contends that was deprived of his right to pursue a petition for discretionary review
pro se. We remanded this application to the trial court for findings of fact and conclusions of law.
            Based on the trial court’s findings of fact and our own independent review of the record, we
find that the Applicant is entitled to relief. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-08-0302-CR
that affirmed his conviction in Case No. 54,244-A from the 47th Judicial District Court of Potter
County.  Applicant shall file his petition for discretionary review with the Seventh Court of Appeals
within 30 days of the date on which this Court’s mandate issues.
 
Delivered: November 10, 2010
Do not publish